Citation Nr: 1711968	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-49 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for service-connected scars of the right upper extremity (previously rated as scars of arms, legs, and chest).

2.  Entitlement to an initial rating in excess of 30 percent for service-connected scars of the left upper extremity (previously rated as scars of arms, legs, and chest).

3.  Entitlement to a compensable initial rating for service-connected scars of the right lower extremity (previously rated as scars of arms, legs, and chest).

4.  Entitlement to a compensable initial rating for service-connected scars of the left lower extremity (previously rated as scars of arms, legs, and chest).

5.  Entitlement to a compensable initial rating for service-connected scars of the anterior trunk (previously rated as scars of arms, legs, and chest).



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to July 1980, from August 1985 to December 1985, and from February 1989 to June 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this case in November 2013, October 2014, and February 2016.

Following issuance of the most recent supplemental statement of the case for the matters on appeal, and prior to retransfer of the record to the Board, additional evidence was associated with the record.  The additional evidence, which consists of VA medical records, is entirely duplicative of evidence of record at the time of the issuance of the most recent supplemental statement of the case or is not relevant to the matters decided herein.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2016).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), when either expressly raised by the Veteran or reasonably raised by the record, is part of the appeal for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified at the April 2011 Board hearing that he was currently employed by the United States Air Force in a contractor position.  The Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue on appeal render unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The issues of entitlement to an initial rating in excess of 40 percent for service-connected scars of the right upper extremity and entitlement to an initial rating in excess of 30 percent for service-connected scars of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the relevant rating period, the Veteran's service-connected scars of the right lower extremity have been manifested by superficial and nonlinear scars that are not unstable or painful and that have a combined area of less than 929 square centimeters.

2.  Throughout the relevant rating period, the Veteran's service-connected scars of the left lower extremity have been manifested by superficial and nonlinear scars that are not unstable or painful and that have a combined area of less than 929 square centimeters.

3.  Throughout the relevant rating period, the Veteran's service-connected scars of the anterior trunk have been manifested by superficial and nonlinear scars that are not unstable or painful and that have a combined area of less than 929 square centimeters.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable initial rating for the service-connected scars of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2016); Diagnostic Codes 7801 through 7805 (2007).

2.  The criteria for entitlement to a compensable initial rating for the service-connected scars of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2016); Diagnostic Codes 7801 through 7805 (2007).

3.  The criteria for entitlement to a compensable initial rating for the service-connected scars of the anterior trunk have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Codes 7801 to 7805 (2016); Diagnostic Codes 7801 through 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for compensable initial ratings for the service-connected scars of the bilateral lower extremities and anterior trunk arises from his disagreement with the initial rating awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in December 2010.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for the initial ratings assigned for the service-connected scars of the bilateral lower extremities and anterior trunk.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in August 2008 and December 2013.  In addition, VA obtained addendum to the December 2013 VA examination in May 2014.  The examiners provided descriptions of the Veteran's service-connected scars of the bilateral lower extremities and anterior trunk, to include measurements of the areas affected; considered the Veteran's reported symptomatology; and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his service-connected scars of the bilateral lower extremities and anterior trunk have increased in severity since the December 2013 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the matters adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in November 2013, October 2014, and February 2016.  The November 2013 Board remand directed the AOJ to contact the Veteran to identify all private care providers that treated him for the service-connected scars at issue on appeal, and complete any necessary action to obtain any treatment records so identified; determine whether the Veteran receives VA treatment for his scars and, if so, associate those records with the records; provide the Veteran with a VA examination as to his service-connected scars; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2013 Board remand, the AOJ sent a letter to the Veteran in November 2013 asking the Veteran to identify any VA and non-VA treatment.  In December 2013, the Veteran responded to the November 2013 letter, stating, "There is no additional information to provide."  Thereafter, the Veteran underwent VA examination in December 2013 that was consistent with and responsive to the November 2013 remand directives.  Then, after obtaining an addendum to the December 2013 VA examination in May 2014, the AOJ readjudicated the appeal in a June 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In the October 2014 remand, the Board noted that the December 2013 VA examination report had not been associated with the record.  Therefore, the Board directed the AOJ to associate the December 2013 VA examination report with the record or, if no VA examination had been conducted, provide the Veteran with a VA examination as to his service-connected scars, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2014 Board remand, the AOJ associated with the record a full copy of the December 2013 VA examination report, and then readjudicated the appeal in a December 2015 supplemental statement of the case.

In the February 2016 remand, the Board noted that the Veteran had originally been service connected for burns of the arms, legs, and chest, and awarded a single 40 percent disability rating for the condition.  However, a June 2014 rating decision awarded five separate ratings for the scars of the right upper extremity, left upper extremity, right lower extremity, left lower extremity, and anterior trunk.  Nevertheless, the December 2015 supplemental statement of the case readjudicated the issue on appeal as if the Veteran was only service connected for a single disability of burn scars of the arms, legs, and chest.  Therefore, the Board directed the AOJ to readjudicate the appeal and issue a supplemental statement of the case as to the now separately service-connected scars of the right upper extremity, left upper extremity, right lower extremity, left lower extremity, and anterior trunk.  Pursuant to the February 2016 Board remand, the AOJ issued a supplemental statement of the case in September 2016 as to the separately service-connected scars.  Accordingly, the Board finds that VA at least substantially complied with the October 2014 and February 2016 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected scars of the right lower extremity, left lower extremity, and anterior trunk.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeals was identified by the Veteran.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  During the pendency of the Veteran's appeal, the regulations pertaining to ratings for scars not of the head, face, or neck were revised.  The revised regulations apply to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).  The present appeal arises from a claim the Veteran filed in April 2008.  Although the Veteran did not specifically request review under the revised criteria, the Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes a Veteran's benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward, and the Board will determine whether a higher benefit may be awarded under either set of criteria for that period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected scars of the left lower extremity, right lower extremity, and anterior trunk have been rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7802, since July 1, 2008, the day after the Veteran's separation from active service and the date on which service connection was established for the disabilities.  The applicable rating period is from July 1, 2008, the effective date for the award of service connection for the disabilities, through the present.  See 38 C.F.R. § 3.400.

Under Diagnostic Code 7802, burn scars and scars of other causes not of the head, face, or neck, that are superficial and nonlinear and have an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating.  10 percent is the only rating assignable under Diagnostic Code 7802.  Note (2) under that diagnostic code provides that if multiple qualifying scars are present, a separate rating is assigned for each affected extremity or part of the trunk based on the total area of the qualifying scars that affect that extremity or part of the trunk.

Analysis

The August 2008 VA examiner noted "scar sites on the Veteran [on] the entire right lateral chest wall and the entire left lateral chest wall which show well healed graft sites."  The examiner did not provide measurements for the anterior chest scars.  The examiner further noted that the Veteran had a scar on the left leg immediately above the knee that was a well healed graft site and measured 4 by 5 centimeters, or 20  quare centimeters.  The Veteran reported small scattered ulcerations at the scar cites.

The December 2013 VA examiner noted multiple burn scars of the forehead, cheeks, bilateral forearms, and bilateral lower legs, as well as skin graft donor scars on the anterior abdomen and trunk.  None of the scars were painful or unstable at the time of the examination.  For the right lower extremity, the Veteran had less than deep, partial thickness burn scars of the right anterior thigh and right medial knee measuring 450 square centimeters and 72 square centimeters, respectively, for a total area of 522 square centimeters.  For the left lower extremity, the Veteran had less than deep, partial thickness burn scars of the left anterior thigh and left lateral calf measuring 300 square centimeters and 120 square centimeters, respectively, for a total area of 420 square centimeters.  For the anterior trunk, the Veteran had skin graft donor site scars of 390 square centimeters of the anterior trunk and 424 square centimeters of the left abdomen and flank, for a total area of 814 square centimeters.  The examiner commented that the scars did not result in residual dysfunction or limitation.  In the May 2014 addendum, the VA examiner specified that the scars of the bilateral lower extremities and anterior trunk are considered superficial and non-linear.

Accordingly, throughout the relevant rating period, the Veteran's service-connected scars of the left lower extremity, right lower extremity, and anterior trunk have been manifested by superficial and nonlinear scars that are not unstable or painful and that, for each affected extremity or part of the trunk, have a combined area of less than 929 square centimeters.  Therefore, the Board finds that the criteria for entitlement to a compensable initial rating for the service-connected scars of the left lower extremity, right lower extremity, and/or anterior trunk under 38 C.F.R. § 4.118, Diagnostic Code 7802, have not been met at any time during the appeal period.

The Board further finds that the Veteran was not entitled to additional or higher ratings under any of the other diagnostic codes relating to scars not of the head, face, or neck for the service-connected scars of the left lower extremity, right lower extremity, and/or anterior trunk.  However, 38 C.F.R. § 4.118, Diagnostic Code 7801, is not for application in this case because the evidence does not reflect that those service-connected scars were deep or caused limited motion.  Rather, the December 2013 VA examiner determined that the scars were superficial.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2007); 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2016) (A deep scar is one associated with underlying soft tissue damage).  Furthermore, 38 C.F.R. § 4.118, Diagnostic Code 7803, which was removed from the regulations with the revisions made effective October 23, 2008, is not for application because the evidence does not reflect that any of the Veteran's service-connected scars of the left lower extremity, right lower extremity, and anterior trunk were unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2007) (An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  38 C.F.R. § 4.118, Diagnostic Code 7804, is not for application because the evidence does not reflect that any of the Veteran's service-connected scars of the left lower extremity, right lower extremity, and anterior trunk were painful.  The December 2013 VA examiner indicated that the scars were not painful or unstable at the time of examination.  Finally, 38 C.F.R. § 4.118, Diagnostic Code 7805, is not for application because the evidence does not reflect that the Veteran's service-connected scars of the left lower extremity, right lower extremity, and anterior trunk caused any limitation of function or other effects not considered under Diagnostic Codes 7801 through 7804.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  An extra-schedular disability rating is assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See, e.g., Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, the evidence does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected scars of the left lower extremity, right lower extremity, and anterior trunk with the established criteria found in the Schedule for those disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The record reflects that the Veteran's service-connected scars of the left lower extremity, right lower extremity, and anterior trunk are not painful or unstable.  They are superficial and nonlinear, and they have a combined area of less than 929 square centimeters on each affected extremity or part of the trunk.  Such symptomatology is expressly contemplated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  Thus, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  As such, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that this case is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disabilities currently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings.").  Furthermore, the Veteran has not contended that an extra-schedular rating is warranted based upon the combined effect of multiple conditions.  See id.  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities at issue on appeal.

The Board therefore finds that the criteria for entitlement to compensable initial ratings for the service-connected scars of the left lower extremity, right lower extremity, and anterior trunk have not been met at any time during the rating period.  Accordingly, there is no basis for staged ratings of the Veteran's service-connected scars of the left lower extremity, right lower extremity, and anterior trunk pursuant to Fenderson, 12 Vet. App. at 126-27, and compensable initial ratings must be denied.  As the preponderance of the evidence is against the assignment of compensable initial ratings for the service-connected scars of the bilateral lower extremities and the anterior trunk, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial rating for service-connected scars of the right lower extremity is denied.

Entitlement to a compensable initial rating for service-connected scars of the left lower extremity is denied.

Entitlement to a compensable initial rating for service-connected scars of the anterior trunk is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded because the record does not contain sufficient evidence to fully rate the Veteran's burn scars of the bilateral upper extremities.  Specifically, the record includes a letter dated in September 2003 from M. H. Jordan, M.D., one of the physicians who treated the Veteran immediately after he suffered burn injuries in September 2001.  In that letter, Dr. Jordan states that the Veteran "has suffered some permanent losses of motion in the joints of his fingers and thumbs" due to the now service-connected scars of the bilateral upper extremities.  He also opines that the Veteran's condition was at maximum medical improvement.  At a June 2008 VA skin diseases examination, the Veteran indicated that his range of motion in the fingers and hands was "not completely back to normal."  At the April 2011 Board hearing, the Veteran testified that he has numbness in the hands, has a diminished ability to grip objects, and cannot straighten his fingers.  Thus, the evidence reflects that the Veteran experiences loss of motion and neurological symptoms due to the service-connected scars of the bilateral upper extremities.

38 C.F.R. § 4.118, Diagnostic Code 7805, directs the rating authority to "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  The record does not currently include range-of-motion measurements for the Veteran's affected fingers and thumbs or other information necessary to determine whether additional compensable ratings are warranted for the burn scars of the bilateral upper extremities under Diagnostic Code 7805 based on limited motion, neurological symptoms, and any other disabling effects attributable to those scars.  In that regard, the Board acknowledges the December 2013 VA examiner's statement that "There is no residual dysfunction or limitation at this time from these burns."  However, the December 2013 VA examination report does not reflect consideration of the evidence showing loss of motion and neurological symptoms due to the service-connected scars of the bilateral upper extremities.  Given Dr. Jordan's September 2003 statement indicating that the loss of motion was permanent, the Board finds that the December 2013 VA examiner's assessment that the Veteran had "no residual dysfunction or limitation" due to the upper extremity burns does not provide a sufficient basis to assess whether the Veteran is entitled to additional compensable ratings under Diagnostic Code 7805.  As such, the Board concludes that the VA examinations of record are inadequate for rating purposes, and the matters must be remanded so that another VA examination may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination as to the service-connected scars of the bilateral upper extremities.  The record and a copy of this remand must be provided to the clinician selected to conduct the examination.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should record all manifestations related to the Veteran's service-connected scars of the bilateral upper extremities.

The examiner must provide a full description of the service-connected scars of the bilateral upper extremities, to include, but not limited to, the measurements of the scars, a determination as to whether the scars are painful or unstable and whether they are deep or superficial, and a determination as to whether there are other effects of the scars in addition to the limited motion and neurological symptoms shown in the record.

The examiner must also conduct range-of-motion testing for the Veteran's hands, fingers, and thumbs, and neurological testing sufficient to determine whether the Veteran is entitled to additional compensable ratings for the service-connected scars of the bilateral upper extremities based on other effects under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

A complete rationale for all opinions must be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher initial ratings may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


